Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
1.	Status of Claims: 

Claims 1-32 are pending in this Office Action.
Priority
2. 	Examiner acknowledges that this application is a Submission Under 35 U.S.C. § 371 for U.S. National Stage Patent Application of International Application No.: PCT/EP2019/081777, filed November 19, 2019 entitled "METHODS PROVIDING SERVICE CONTEXT TRANSFER AND RELATED NETWORK NODES," which claims priority to European Application No.: 18382826.8, filed November 19, 2018, the entireties of both of which are incorporated herein by reference.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2, 9-10, 14-18, 20-22, 26-27, and 29-32 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2013/0295891 issued to Moon et al. (Moon) (Applicant IDS).
As per claim 1, Moon teaches a method of operating a controller node of a communication network, the method comprising: transmitting a move context request to initiate a move of context information (Moon: ¶ 0037 – when the terminal which has executed the service (service 1) through a network is switched to a different terminal, the user A may also want to move data of the different service (the service 2 and service 3 in the above example) associated with the service through a network) associated with a context identifier (Moon: ¶ 0012 – and a second service and the actual service data includes information regarding identifiers (IDs) and outcome of the first service and the second service) from a first storage resource node associated with a first service instance set for a service to a second storage resource node associated with a second service instance set for the service (Moon: ¶ 0048 – the service data continuity controller 230 may receive continuity support service information from the first terminal, and when a terminal switch from the first terminal to the second terminal is requested, the service data continuity controller 230 may transmit service data based on the continuity support service information).

As per claim 2, Moon teaches the method of claim 1, further comprising: receiving a first operation request for the service, wherein the first operation request includes the context identifier, and wherein the first operation request is associated with a consumer node of the communication network; selecting  the first service instance set for the first operation request based on the first operation request including the context identifier; forwarding the first operation request for the service to the first service instance set responsive to selecting the first service instance set for the first operation request (Moon: ¶ 0037 – when the terminal which has executed the service (service 1) through a network is switched to a different terminal, the user A may also want to move data of the different service (the service 2 and service 3 in the above example) associated with the service through a network); receiving  a second operation request for the service after transmitting the move context request, wherein the second operation request includes 4Attorney Docket No.: 1557-1491PUS (P076210US01) the context identifier, and wherein the second operation request is associated with the consumer node of the communication network; selecting the second service instance set for the second operation request based on the second operation request including the context identifier; and forwarding the second operation request for the service to the second service instance set responsive to selecting the second service instance set for the second operation request (Moon: ¶ 0079 – when the user switches a terminal using particular services, data included in different services driven under the necessity among the particular services, as well as data included in the particular services, are moved to the changed new terminal from a previous terminal, thereby providing continuity of a service environment. Thus, when a terminal is switched during a service, users can conveniently use the service in the changed new terminal (changed new terminal is considered to be based on the second service instance)).

As per claim 9, Moon teaches the method of claim 2, wherein the move context request is a transfer context request, and wherein transmitting the transfer context request comprises transmitting the transfer context request to the first service instance set, the method further comprising: receiving a transfer context response from the first service instance set, wherein the transfer context response corresponds to the transfer context request (Moon: ¶ 0048 – the service data continuity controller 230 may receive continuity support service information from the first terminal). 

As per claim 10, Moon teaches the method of claim 9, further comprising: storing a mapping between the context identifier and the first service instance set before selecting the first service instance; and storing a mapping between the context identifier and the second service instance set responsive to receiving the transfer context response; wherein selecting the first service instance set comprises selecting the first service instance set based on the first operation request including the context identifier and based on the mapping between the context identifier and the first service instance set; and wherein selecting the second service instance set comprises selecting the second service instance set based on the second operation request including the context identifier and based on the mapping between the context identifier and the second service instance set (Moon: Fig. 3, ¶ 0057 – the continuity support service information includes correlation information. The correlation information may include information regarding a network service having correlation with respect to a particular service. For example, the correlation information may include the number of services having correlation among network services, and a service instance ID list. Namely, the continuity support service information may include a network service associated with a continuity support service, and a list of metadata information with respect to an associated network service).

As per claim 14, Moon teaches the method of claim 2, wherein forwarding the first operation request comprises forwarding the first operation request including the context identifier, and wherein the forwarding the second operation comprises forwarding the second operation request including the context identifier (Moon: Claim 3 – the service history metadata includes metadata for constituting the first service and the second service, and the actual service data includes information regarding identifiers (IDs) and outcome of the first service and the second service).

As per claim 15, Moon teaches the method of claim 1, wherein the context identifier is associated with at least one of a device, session, and subscription (Moon: Claim 3 – actual service data includes information regarding identifiers (IDs) and outcome of the first service and the second service).

As per claim 16, Moon teaches the method of claim 1, wherein the first service instance set comprises a first plurality of instances of the service, and wherein the second service instance set comprises a second plurality of instances of the service (Moon: Fig. 3 – teaches plurality of service instances).

As per claim 17, Moon teaches the method of claim 1, wherein the context identifier is one of a plurality of context identifiers associated with the context information (Moon: ¶ 0012 – information regarding identifiers (IDs) and outcome of the first service and the second service).

As per claim 18, Moon teaches the method of claim 1, wherein transmitting the move context request comprises transmitting the move context request responsive to at least one of an internal event and a trigger (Moon: ¶ 0035 – it is assumed that the user A determines to change a terminal that receives a service (e.g., he changes from a tablet PC to a smart phone). Existing methods for service continuity are focused on a movement of data of service 1 (i.e., a service through a network) to the changed new terminal).

As per claim 20, Moon teaches the method of claim 2, wherein selecting the first service instance set comprises selecting the first service instance set based on at least one of load, a pre-configuration, and a random selection (Moon: ¶ 0054 – corresponding service information (service ID) of each service instance being executed with size information of total service data (data size of local service) managed by the terminal).

As per claim 21, Moon teaches a method of operating a first service instance set for a service of a communication network, the method comprising: receiving a move context request to initiate a move of context information from a first storage resource node associated with 10Attorney Docket No.: 1557-1491PUS (P076210US01) the first service instance set to a second storage resource node associated with a second service instance set (Moon: ¶ 0047 – teaches the service movement controller 201 may manage a service movement with respect to the terminal and receive a movement request signal for requesting a movement from a first terminal to a second terminal. The user and terminal information management unit 202 manages a terminal ID (identity), user information, or the like); and transmitting a move context communication from the first service instance set (Moon: ¶ 0037 – when the terminal which has executed the service (service 1) through a network is switched to a different terminal, the user A may also want to move data of the different service (the service 2 and service 3 in the above example) associated with the service through a network), the move context communication corresponding to the move context request, and the move context communication including the context information (Moon: ¶ 0048 – the service data continuity controller 230 may receive continuity support service information from the first terminal, and when a terminal switch from the first terminal to the second terminal is requested, the service data continuity controller 230 may transmit service data based on the continuity support service information).

As per claim 22, Moon teaches the method of claim 21, further comprising: reading the context information from the first storage resource associated with the first service instance set; wherein transmitting the move context communication comprises transmitting the move context communication including the context information based on reading the context information from the first storage resource (Moon: Fig. 4 – Obtain (read) service participant information and establish allocation between service A and B).
As per claim 26, Moon teaches the method of claim 21, wherein receiving the move context request comprises receiving a transfer context request from a service control node, and wherein transmitting the move context communication comprises transmitting a store context request including the context information to the second service instance set (Moon: ¶ 0048 – the service data continuity controller 230 may receive continuity support service information from the first terminal).

As per claim 27, Moon teaches the method of claim 26, further comprising: receiving a store context response from the second service instance set; and transmitting a transfer context response to the service controller node responsive to receiving the store context response, wherein the transfer context response corresponds to the transfer context request (Moon: ¶ 0035 – the user A determines to change a terminal that receives a service (e.g., he changes from a tablet PC to a smart phone). Existing methods for service continuity are focused on a movement of data of service 1 (i.e., a service through a network) to the changed new terminal).

As per claim 29, Moon teaches the method of claim 21, wherein receiving the move context request comprises receiving the move context request from an operation and management node of the communication network, and wherein transmitting the move context communication comprises transmitting a store context request including the context information to the second service instance set (Moon: ¶ 0048 – the service data continuity controller 230 may receive continuity support service information from the first terminal).

As per claim 30, Moon teaches the method of claim 29, further comprising: receiving a store context response from the second service instance set, wherein the store context response corresponds to the store context request (Moon: ¶ 0064 – the service state management module 102 may display a list of network services ongoing currently for a user, and receive network service information associated with a local service from the user).

As per claim 31, moon teaches the method of claim 21, further comprising: receiving an operation request for the service before receiving the move context request, wherein the operation request includes a context identifier, and wherein the operation request is associated with a consumer node of the communication network (Moon: ¶ 0037 – when the terminal which has executed the service (service 1) through a network is switched to a different terminal, the user A may also want to move data of the different service (the service 2 and service 3 in the above example) associated with the service through a network); obtaining the context information from the first storage resource node responsive to receiving the operation request including the context identifier; and 13Attorney Docket No.: 1557-1491PUS (P076210US01) transmitting an operation response associated with the consumer node responsive to receiving the operation request and based on the context information (Moon: ¶ 0079 – when the user switches a terminal using particular services, data included in different services driven under the necessity among the particular services, as well as data included in the particular services, are moved to the changed new terminal from a previous terminal, thereby providing continuity of a service environment. Thus, when a terminal is switched during a service, users can conveniently use the service in the changed new terminal (changed new terminal is considered to be based on the second service instance)).

As per claim 32, Moon teaches a method of operating a first service instance set for a service of a communication network, the method comprising: transmitting a move context communication from a first service instance set associated with a first storage resource (Moon: ¶ 0037 – when the terminal which has executed the service (service 1) through a network is switched to a different terminal, the user A may also want to move data of the different service (the service 2 and service 3 in the above example) associated with the service through a network), the move context communication including context information from the first storage resource to be moved from the first storage resource node to a second storage resource node associated with a second service instance set (Moon: ¶ 0048 – the service data continuity controller 230 may receive continuity support service information from the first terminal, and when a terminal switch from the first terminal to the second terminal is requested, the service data continuity controller 230 may transmit service data based on the continuity support service information).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3-8, 11-13, 19, 23-25, and 28 are rejected under 35 USC 103 as being obvious over US 2013/0295891 issued to Moon et al. (Moon) (Applicant IDS) in view of ES 2777629T4 issued to Li et al. (Li).
As per claim 3, Moon teaches the method of claim 2 however does not explicitly teach wherein the move context request is a get context request, and wherein transmitting the move context request comprises transmitting the get context request to the first service instance set, the method further comprising: receiving a get context response from the first service instance set, wherein the get context response corresponds to the get context request, and wherein the get context response includes the context information associated with the context identifier; and transmitting a store context request to the second service instance set, wherein the store context request includes the context information associated with the context identifier.
Li however explicitly teaches wherein the move context request is a get context request, and wherein transmitting the move context request comprises transmitting the get context request to the first service instance set, the method further comprising: receiving a get context response from the first service instance set, wherein the get context response corresponds to the get context request, and wherein the get context response includes the context information associated with the context identifier; and transmitting a store context request to the second service instance set, wherein the store context request includes the context information associated with the context identifier (Li: ¶ 0380 – send a get context information request UE to the given core network, where the get context information request carries the identification information for identifying the UE by the core network, the identification information for identifying the UE by the network home is used by the given home network to obtain the context information of the UE).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Moon in view of Li to teach the move context request is a get context request, and wherein transmitting the move context request comprises transmitting the get context request to the first service instance set, the method further comprising: receiving a get context response from the first service instance set, wherein the get context response corresponds to the get context request, and wherein the get context response includes the context information associated with the context identifier; and transmitting a store context request to the second service instance set, wherein the store context request includes the context information associated with the context identifier. One would be motivated to do so as the base station send a get context information request UE to the given core network, where the get context information request carries the identification information for identifying the UE by the core network, the identification information for identifying the UE by the network home is used by the given home network to obtain the context information of the UE (Li: ¶ 0380).

As per claim 4, the modified teaching of Moon teaches the method of claim 3, further comprising: storing a mapping between the context identifier and the first service instance set before selecting the first service instance; and 5Attorney Docket No.: 1557-1491PUS (P076210US01) storing a mapping between the context identifier and the second service instance set; wherein selecting the first service instance set comprises selecting the first service instance set based on the first operation request including the context identifier and based on the mapping between the context identifier and the first service instance set; and wherein selecting the second service instance set comprises selecting the second service instance set based on the second operation request including the context identifier and based on the mapping between the context identifier and the second service instance set (Moon: ¶ 0057 – the correlation information may include the number of services having correlation among network services, and a service instance ID list. Namely, the continuity support service information may include a network service associated with a continuity support service, and a list of metadata information with respect to an associated network service).
As per claim 5, the modified teaching of Moon teaches the method of claim 4, further comprising: receiving a store context response from the second service instance set after transmitting the store context response, wherein the store context response corresponds to the store context request; wherein storing the mapping between the context identifier and the second service instance set comprises storing the mapping between the context identifier and the second service instance set responsive to receiving the store context response (Moon: Fig. 3 – teaches the number of associated services with instance ID list with service outcome information).

As per claim 6, he modified teaching of Moon teaches the method of claim 5, wherein forwarding the first operation request to the first service instance set comprises forwarding the first operation request to a first access node (SPoA) for the first service instance set, wherein transmitting the get context request to the first service instance set comprises transmitting the get context request to the first access node for the first service instance set, wherein receiving the get context response from the first service instance set comprises receiving the get context response from the first access node for the first service instance 6Attorney Docket No.: 1557-1491PUS (P076210US01) set, wherein transmitting the store context request to the second service instance set comprises receiving the store context request from a second access node for the second service instance set, wherein receiving the store context response comprises receiving the store context response from the second access node for the second service instance set, and wherein forwarding the second operation request to the second service instance set comprises forwarding the second operation request to the second access node for the second service instance set (Li: ¶ 0297 – a third sending unit, configured to send a get context information request of the UE to the given core network, where the get context information request of the UE carries the identification information for identifying the UE by the core network , the identification  information for identifying the UE by the host network is used by the given host network to obtain the context information of the UE, and the context information of the UE includes the capability information of the UE, where the second receiving unit it is further configured to receive the context information which is from the UE and which is sent by the particular core network in response to the UE's get context information request).

As per claim 7, the modified teaching of Moon teaches the method of claim 3, further comprising: receiving an indication that service from the first service instance set will be interrupted; wherein transmitting the get context request comprises transmitting the get context request responsive to receiving the indication that service from the first service instance set will be interrupted (Li: ¶ 0103 – when the base station broadcasts an indication of supporting a mobility enhancement capability, the UE supporting the mobility enhancement may choose to access a cell; or if the base station does not support a mobility enhancement capability, that is, the base station does not broadcast a mobility enhancement capability support indication, or a mobility enhancement capability not support indication, the UE can choose not to access the cell).

As per claim 8, the modified teaching of Moon teaches the method of claim 7, wherein receiving the indication comprises receiving the indication from an operation and maintenance node of the communication network (Li: ¶ 0112 – when the target base station receives a reset request from the UE, the target base station sends an RLF indication, retrieve context request, or other indication message to an originating base station, and the base station homebase may return the indication information to reject or not support this operation, or may transfer only a UE context without transferring data, and give an indication).

As per claim 11, Moon teaches the method of claim 10 however does not explicitly teach wherein forwarding the first operation request to the first service instance set comprises forwarding the first operation request to a first access node (SPoA) for the first service instance set, wherein transmitting the transfer context request to the first service instance set comprises transmitting the get context request to the first access node for the first service instance set, wherein receiving the transfer context response from the second service instance set comprises receiving the transfer context response from a second access node for the second service instance set, and wherein forwarding the second operation request to the second service instance set comprises forwarding the second operation request to the second access node for the second service instance set.
Li however explicitly teaches wherein forwarding the first operation request to the first service instance set comprises forwarding the first operation request to a first access node (SPoA) for the first service instance set, wherein transmitting the transfer context request to the first service instance set comprises transmitting the get context request to the first access node for the first service instance set, wherein receiving the transfer context response from the second service instance set comprises receiving the transfer context response from a second access node for the second service instance set, and wherein forwarding the second operation request to the second service instance set comprises forwarding the second operation request to the second access node for the second service instance set (Li: ¶ 0297 – a third sending unit, configured to send a get context information request of the UE to the given core network, where the get context information request of the UE carries the identification information for identifying the UE by the core network , the identification  information for identifying the UE by the host network is used by the given host network to obtain the context information of the UE, and the context information of the UE includes the capability information of the UE, where the second receiving unit it is further configured to receive the context information which is from the UE and which is sent by the particular core network in response to the UE's get context information request).

As per claim 12, Moon teaches the method of claim 9 however does not explicitly teach further comprising:8Attorney Docket No.: 1557-1491PUS (P076210US01) receiving an indication to transfer the context information associated with a context identifier; wherein transmitting the transfer context request comprises transmitting the transfer context request responsive to receiving the indication.
Li however explicitly teaches receiving an indication to transfer the context information associated with a context identifier; wherein transmitting the transfer context request comprises transmitting the transfer context request responsive to receiving the indication (Li: ¶ 100 – after receiving the related indication information, a base station may transfer the indication information over an X2 interface, so that a source base station performs corresponding processing, and sends a UE context and data to the target base station).

As per claim 13, the modified teaching of Moon teaches the method of claim 12, wherein at least one of: receiving the indication comprises receiving the indication from an operation and maintenance node of the communication network; and the indication is an indication that service from the first service instance set will be interrupted (Li: ¶ 0103 – when the base station broadcasts an indication of supporting a mobility enhancement capability, the UE supporting the mobility enhancement may choose to access a cell; or if the base station does not support a mobility enhancement capability, that is, the base station does not broadcast a mobility enhancement capability support indication, or a mobility enhancement capability not support indication, the UE can choose not to access the cell).

As per claim 19, Moon teaches the method of claim 2 however does not explicitly teach wherein the move context request is a get context request, and wherein transmitting the move context request comprises transmitting the get context request to the first service instance set, the method further comprising: receiving a get context response from the first service instance set, wherein the get context response corresponds to the get context request, and wherein the get context response includes the context information associated with the context identifier.
Li however explicitly teaches wherein the move context request is a get context request, and wherein transmitting the move context request comprises transmitting the get context request to the first service instance set, the method further comprising: receiving a get context response from the first service instance set, wherein the get context response corresponds to the get context request, and wherein the get context response includes the context information associated with the context identifier (Li: ¶ 0380 – send a get context information request UE to the given core network, where the get context information request carries the identification information for identifying the UE by the core network, the identification information for identifying the UE by the network home is used by the given home network to obtain the context information of the UE).

As per claim 23, Moon teaches the method of claim 22 however does not explicitly teach wherein reading the context information comprises transmitting an access context request to the storage resource associated with the first service instance set responsive to receiving the move context request, and receiving an access context response from the storage resource associated with the first service instance set, wherein the access context response includes the context information.
Li however explicitly teaches wherein reading the context information comprises transmitting an access context request to the storage resource associated with the first service instance set responsive to receiving the move context request, and receiving an access context response from the storage resource associated with the first service instance set, wherein the access context response includes the context information (Li: ¶ 0380 – send a get context information request UE to the given core network, where the get context information request carries the identification information for identifying the UE by the core network, the identification information for identifying the UE by the network home is used by the given home network to obtain the context information of the UE).

As per claim 24, Moon teaches the method of claim 21, however does not explicitly teach wherein receiving the move context request comprises receiving a get context request from a service controller node to initiate the move of context information, and wherein transmitting the move context 11Attorney Docket No.: 1557-1491PUS (P076210US01) communication comprises transmitting a get context response including the context information to the service controller node.
Li however explicitly teaches wherein receiving the move context request comprises receiving a get context request from a service controller node to initiate the move of context information, and wherein transmitting the move context 11Attorney Docket No.: 1557-1491PUS (P076210US01) communication comprises transmitting a get context response including the context information to the service controller node (Li: ¶ 0380 – send a get context information request UE to the given core network, where the get context information request carries the identification information for identifying the UE by the core network, the identification information for identifying the UE by the network home is used by the given home network to obtain the context information of the UE).

As per claim 25, the modified teaching of Moon teaches the method of claim 24, wherein receiving the get context request from the service control node comprises receiving the get context request through an access node, and wherein transmitting the get context response comprises transmitting the get context response through the access node (Li: ¶ 0297 – the context information of the UE includes the capability information of the UE, where the second receiving unit it is further configured to receive the context information which is from the UE and which is sent by the particular core network in response to the UE's get context information request).

As per claim 28, Moon teaches the method of claim 27 however does not explicitly teach wherein receiving the transfer context request from the service controller node comprises receiving the transfer context request through 12Attorney Docket No.: 1557-1491PUS (P076210US01) an access node, and wherein transmitting the transfer context response to the service controller node comprises transmitting the transfer context response through the access node.
Li however explicitly teaches wherein receiving the transfer context request from the service controller node comprises receiving the transfer context request through 12Attorney Docket No.: 1557-1491PUS (P076210US01) an access node, and wherein transmitting the transfer context response to the service controller node comprises transmitting the transfer context response through the access node (Li: ¶ 0297 – the context information of the UE includes the capability information of the UE, where the second receiving unit it is further configured to receive the context information which is from the UE and which is sent by the particular core network in response to the UE's get context information request).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571) 270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458